Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lisel Ferguson on November 29, 2021.
Claims
The claim set filed November 9, 2021 has been amended as follows: 

Please cancel claims 11-15 and 18-22

1. (Currently Amended) An interactive therapeutic device for wear on a head of a user, comprising: 
an outer surface; 
an inner surface; 
an attachment point comprising a first fastener component and positioned on the outer surface; 

a second patch including a third fastener component and a fourth fastener component of a second attachment point positioned on the outer surface, wherein the third fastener component releasably fastens with the fourth fastener component, the second patch comprising a puff material that is configured to absorb and release an aromatic oil, 
wherein the second patch comprises an opening extending from a surface of the second patch to a mid-portion of a thickness of the second patch, wherein the opening is configured to receive aromatic oil into mid-portion, wherein the second patch is configured to be squeezed to move the aromatic oil from the mid-portion through the puff material towards the surface of the second patch.  

3. (Previously Presented) The device of claim 1, further comprising a third patch including a fifth fastener component and a sixth fastener component of a third attachment point positioned on the outer surface, wherein the fifth fastener component releasably fastens with the sixth fastener component, the third patch comprising a crinkle material.  

4. (Previously Presented) The device of claim 1, further comprising a third patch including a fifth fastener component and a sixth fastener component of a third 

5. (Previously Presented) The device of claim 1, further comprising a third attachment point comprising a fifth fastener component, a fourth attachment point comprising a sixth fastener component, a third patch comprising a seventh fastener component, and a fourth patch comprising an eighth fastener component, wherein the first, third and fourth patches each releasably couple with each of the first, third and fourth attachment points via the first, second, fifth, sixth, seventh and eighth fastener components.  

6. (Previously Presented) The device of claim 5, wherein each of the third and fourth patches is made of at least one of chenille, felt, faux leather, corduroy, elastane, fleece, felt, batiste, brocade, crepe, denim, flannel, interlock, jersey, satin, taffeta, tweed, velvet and wool to provide accessible and different tactile textures to calm the wearer.  

7. (Currently Amended) The device of claim 5, wherein the third patch comprises at least one of a squeaker component, a bell, and a second puff material.  

8. (Previously Presented) The device of claim 1, wherein the device is a brimmed hat. 

9. (Currently Amended) The device of claim 1, wherein the device is a hat including an elastic band and a brim, the brim comprises a semi-rigid or rigid brim portion configured to provide structure above a wearer's eyes, and a non-rigid brim portion having material that is coupled to first and second sides of the semi-rigid or rigid brim portion.

10. (Currently Amended) The device of claim 1, further comprising a foldable flap having an inner fleece lining and outer nylon cover  configured to be placed over [[the]] an ear to filter and reduce noises.

16. (Currently Amended) The device of claim 1, wherein the puff material is configured to be compressed, thereby releasing the aromatic oil, wherein the puff material is compressible to at5Application No. 16/905,726Attorney Docket No. 122309-0004UT01 least one of less than 80%, less than 70%, less than 60%, less than 50%, [[or]] even less than 40%, and [[or]] less than 30% of [[its]] a non-compressed thickness of the puff material.  

17. (Currently Amended) The device of claim 1, wherein the second patch comprises a central portion, wherein the thickness of the second patch  in the central portion than a remainder of the second patch.

Rejoinder
The restriction requirement between Species A-C , as set forth in the Office action mailed on July 13, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of July 13, 2021 is partially withdrawn.  Claim 10, directed to Species C (a beanie with a foldable ear covering and patches) is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 11-15, directed to Invention II (a kit) and Invention III (a method of interacting with a person) are withdrawn from consideration because they do not  require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732